Stephens, J.
1. One who is surety upon a purchase-money note given for .personal property may, by agreement with his principal, purchase the property from the latter by paying to the seller the outstanding' indebtedness of his principal due upon the purchase-money. The principal, having thus sold the property to his surety, has by such sale divested himself of all right and title, both legal and equitable, in the property; and therefore another person afterwards purchasing the property from the principal acquires no title whatsoever to it, notwithstanding he is a purchaser bona fide, for value, without notice. Singer Setting Machine Go. v. Wardíate, 29 Ga. App. 626 (116 S. E. 547).
2. In a trover suit brought by the first-named surety against the last-named purchaser, where the evidence established the above facts, the verdict rendered for the plaintiff in an amount equal to the proven value of the property was authorized.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.